 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICHARD MARK HANSEN; S.H., a                        Case No. 18cv0689-JAH (MDD)
     minor,
12
                                       Plaintiffs,       ORDER DISMISSING CASE
13                                                       WITHOUT PREJUDICE
     v.
14
     COUNTY OF SAN DIEGO; SAN
15
     DIEGO COUNTY HEALTH AND
16   HUMAN SERVICES AGENCY; SAN
     DIEGO POLICE DEPARTMENT; and
17
     DOES 1-100,
18                                   Defendants.
19
20                                      INTRODUCTION
21         Pending before the Court are Defendant San Diego Police Department (“SDPD”)
22   and Defendant County of San Diego’s (“County of San Diego”) motions to dismiss
23   pursuant to Rules 12(b)(6) of the Federal Rules of Civil Procedure. Doc. Nos. 10, 25.
24   SDPD also filed a motion to strike pursuant to Rule 12(f)(2) of the Federal Rules of Civil
25   Procedure. Doc. No. 10. The motions are fully briefed. Plaintiff Richard Mark Hansen
26   (“Plaintiff”) filed a response in opposition to the County of San Diego’s motion to dismiss.
27   Doc. No. 38. After careful review of the pleadings, and for the reasons set forth below, the
28   Court DISMISSES the case without prejudice.

                                                     1
                                                                               18cv0689-JAH (MDD)
 1                                        BACKGROUND
 2         On April 6, 2018, Plaintiff filed his complaint against Defendants. Doc. No. 1.
 3   Plaintiff is appearing pro se. Id. In his complaint, Plaintiff lists S.H., his daughter and
 4   minor, as a co-plaintiff and also as “a Minor on behalf of Hansen.” Id. at pg. 1. On May
 5   3, 2018, SDPD filed its motion to dismiss and motion to strike portions of the complaint.
 6   Doc. No. 10. The County of San Diego filed its motion to dismiss on June 22, 2018. Doc.
 7   No. 25. Plaintiff filed a response in opposition to The County of San Diego’s motion on
 8   August 7, 2018. Doc. No. 38. SDPD’s motions remain unopposed.
 9                                         DISCUSSION
10         A minor lacks capacity to bring suit unless accompanied by a representative or court-
11   appointed guardian ad litem. Fed.R.Civ.P. 17(c). A minor also cannot bring suit on behalf
12   of another. Id. Based upon the filings, the Court infers that S.H. does not have a
13   representative or court-appointed guardian ad litem. The Ninth Circuit has ruled that “a
14   parent or guardian cannot bring an action on behalf of a minor child without retaining a
15   lawyer.” Johns v. County of San Diego, 114 F.3d 874, 877 (9th Cir. 1997). Here, Plaintiff
16   is pro se and not represented by counsel. Plaintiff cannot bring this action on behalf of
17   S.H., and S.H. cannot bring this action “on behalf of [Plaintiff].” Fed.R.Civ.P. 17(c).
18         In addition, based on the manner in which Plaintiff’s complaint is pled, it is difficult
19   to determine which claims Plaintiff Hansen is bringing against Defendants.             In the
20   complaint, Plaintiff Hansen begins each cause of action by asserting: “Plaintiffs re-allege
21   and incorporate by reference all preceding paragraphs as though fully set forth herein.”
22   Doc. No. 1 at pgs. 11-21. Plaintiff Hansen also indicates that both he and S.H. seek the
23   same prayer for relief. Id. at pg. 22. Based upon this review, the Court finds that Plaintiff
24   Hansen’s claims cannot be adequately distinguished from S.H.’s grievances.
25   //
26   //
27   //
28   //

                                                   2
                                                                                 18cv0689-JAH (MDD)
 1                                        CONCLUSION
 2         Based on the foregoing reasons, the Court DISMISSES the complaint without
 3   prejudice. To the extent that Plaintiff is able to cure the noted deficiencies, Plaintiff may
 4   file an amended complaint within 30 days of this order. Defendants’ motions to dismiss
 5   and motion to strike (Doc. Nos. 10, 25) are DENIED as moot.
 6   IT IS SO ORDERED.
 7
 8   DATED: December 6, 2018
 9
10                                                 _________________________________
                                                   JOHN A. HOUSTON
11
                                                   United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                18cv0689-JAH (MDD)
